                 Case 1:20-cv-01973-KPF Document 39
                                                 38 Filed 01/21/21
                                                          01/20/21 Page 1 of 1

                                                           MEMO ENDORSED




                                                                    Andrew Gerber, Member
                                                                    andrew@kgfirm.com
   January 20, 2021
   By ECF

   Hon. Ona T. Wang
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, NY 10007

   Re: Borthwick v. RareCulture, LLC et al, 1:20-cv-01973-KPF-OTW – Request for Adjournment of
       Pre-Settlement Conference

   Your Honor,

           We are counsel for defendant RareCulture, LLC (“RareCulture” or “Defendant”) in the above-
   captioned Action. We write to request an adjournment of the Pre-Settlement Conference Scheduling Call
   currently scheduled for January 28, 2021 at 12:30 p.m. I am requesting this adjournment because I am
   scheduled to attend a discovery conference before Judge Bluth in New York State Supreme Court on
   January 28, 2021, at 1:00 p.m., in Dan Lam v. Mamacha LLC, et al., Index No. 0653320/2019. This is
   Defendant’s first request for an adjournment. I am available after 3:00 p.m. on January 28, 2021, or
   anytime on February 3, 2021 or February 4, 2021.



SO ORDERED:
                                                                  Sincerely,
Application GRANTED. The conference is
rescheduled to 2/3/21 at 3:00 p.m.



____________________________________
                                                                  Andrew Gerber
Ona T. Wang                  1/21/21
                                                                  Counsel for RareCulture, LLC
United States Magistrate Judge



                                                    1
